74 F.3d 1260
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Deborah W. LASSITER, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent,andMerit Systems Protection Board, Intervenor.
No. 94-6332.
United States Court of Appeals, Federal Circuit.
Jan. 22, 1996.Rehearing Denied;  Suggestion for Rehearing In Banc DeclinedMarch 11, 1996.

Before MAYER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and BRYSON, Circuit Judge.
PER CURIAM.


1
Deborah W. Lassiter petitions for review of a final decision of the Merit Systems Protection Board which dismissed her appeal for lack of jurisdiction.  Bergon v. United States Postal Serv., 64 M.S.P.R. 228 (1994).  We affirm.


2
Lassiter is a nonpreference eligible employee of the United States Postal Service whose job was affected during an agency-wide reorganization.  The board found that the reorganization was a reduction-in-force (RIF), and that the agency's actions affecting Lassiter were taken pursuant to that RIF.  The board then dismissed her appeal holding that a nonpreference eligible postal employee has no right of appeal from a RIF action.


3
Lassiter argues that the agency actions affecting her job were not taken pursuant to the RIF, but were adverse actions directed at her personally.  She further claims that under 39 U.S.C. Sec. 1005(a)(4)(A) (1988), she is entitled to appeal the actions affecting her job even though she is a nonpreference eligible postal employee.  Even if Lassiter is entitled to the appeal rights provided by 39 U.S.C. Sec. 1005(a)(4)(A), the board specifically found that she failed to raise a nonfrivolous allegation that the agency actions affecting her did not result from the RIF.  We see no reversible error in this finding.  See 5 U.S.C. Sec. 7703(c) (1994).  Because Lassiter is a nonpreference eligible employee and the agency actions were RIF actions, she has no right of appeal to the board.  Schall v. United States Postal Service, No. 94-3644, slip op. at 5-6 (Fed.Cir. Jan. 3, 1996).